DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
Claim 19 is pending examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a series of steps instructing how to develop a recipe based on a given active ingredient and desired effects, which is merely a mental process of composing a recipe.  This judicial exception is not integrated into a practical application.  While claim 1 is directed to an abstract idea, the generically recited user interface and computing step do not add a meaningful limitations to the abstract idea because they amount to simply receiving information and applying known mathematical calculations (e.g. addition and subtraction) to adjust ingredient quantities in a recipe.    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The enablement requirement refers to the requirement of 35 U.S.C. 112(a), that the specification describe how to make and how to use the invention.  The invention that one skilled in the art must be enabled to make and us is that define by the claims of the particular application or patent (MPEP §2164).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP § 2164.01(a) and § 2164.04.
These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Upon applying this test to claim 19, it is believed that undue experimentation would be required because:
	-The breadth of the claims is vast.  Claim 19 is directed generally to a method of dosage standardization which results in a recipe (i.e. instruction for recipe preparation).  The claim allows for a wide range user characteristics, “options for user creation” and desired effects.  
Moreover, the claim requires the application of an algorithm which adjusts recipes components based on user characteristic and desired effect.  The components or variables associated with the algorithm is broadly claimed and are not defined.  
	- There are no working examples.  

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitations “[a] method for dosage standardization” and “generating at least one instruction for recipe preparation” together, render the claim indefinite.  It is not clear how an instruction for recipe preparation is connected to the standardization of a dosage.  Moreover, it is not clear what dosage is being standardized.  Is the dosage for a particular ingredient or active ingredient in a recipe?
Regarding claim 19, the recitation “a user profiles having at least an indicators of user tolerance of an active ingredient” renders the claim indefinite.  
It is not clear what properties are defined by “user tolerance.”  Is a user tolerance related to the user’s preference for an active ingredient or an allergic reaction to an active ingredient?
Regarding claim 19, the recitation “receiving a user selection for a desired effect of the recipe” renders the claim indefinite because it is not clear what is encompassed by the term “desired effect.”  Is a desired effect, a nutritional requirement, for example, low calorie or is a desired effect, a flavor, such as bitter?  
Regarding claim 19, the recitation “identifying a threshold, at which said desired effect can be achieved for given user characteristic included within said user profiles” renders the claim indefinite because it is not clear with what ingredient or action the term “threshold” refers.  
Regarding claim 19, the recitation “adjusting the amount of one or more of recipe components, wherein the adjusting is based on a deviation of the user characteristics from the threshold” renders the claim indefinite.  It is not clear how a user characteristic is compared to the threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759